             Case 1:21-cv-03054-FVS                      ECF No. 12        filed 07/26/21     PageID.49 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                     FILED IN THE
                                                                                                                      U.S. DISTRICT COURT
                                                                                                                EASTERN DISTRICT OF WASHINGTON
                                                                     for the_
                                                        Eastern District of Washington
                                                                                                                  Jul 26, 2021
                         CHARLES W.,                                                                                 SEAN F. MCAVOY, CLERK

                                                                       )
                             Plaintiff                                 )
                                v.                                     )       Civil Action No. 1:21-CV-03054-FVS
                 KILOLO KIJAKAZI,                                      )
        Acting Commissioner of the Social Security                     )
                   Administration,

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                          recover from the
defendant (name)                                                                                                   the amount of
                                                                            dollars ($                ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of              % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The Stipulated Motion for Remand, ECF No. 10, is GRANTED. The Commissioner’s final decision is reversed and remanded
’
             for further proceedings, including a de novo hearing, pursuant to Sentence Six of 42 U.S.C. § 405(g).

             Judgment is entered in favor of the Plaintiff.

This action was (check one):
’ tried by a jury with Judge                                                                           presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                            without a jury and the above decision
was reached.

✔
’ decided by Judge                               Fred Van Sickle                                 on a stipulated motion for remand.




Date: 7/26/2021                                                               CLERK OF COURT

                                                                              SEAN F. McAVOY

                                                                               s/ Courtney Piazza
                                                                                            (By) Deputy Clerk

                                                                               Courtney Piazza
